Per Curiam.

Plaintiff delivered 110 suits to one Blau on the 29th of September, 1922. The receipt or invoice which accompanied the goods bears the words “ on memorandum.” A few days later Blau became bankrupt and defendant was duly appointed receiver. A notice was served by plaintiff upon the receiver that he was the owner of the goods and entitled to their possession. In disregard of this notice the receiver disposed of them at public sale with the other assets of the bankrupt. Upon these facts this action was brought for conversion against the receiver individually.
A consideration of these deliveries on memorandum by the Supreme Court of the United States in Sturm v. Boker, 150 U. S. 312; Ludvigh v. Am. Woolen Co., 231 id. 522, and by the District Court for this district in Matter of Schindler, 158 Fed. Rep. 458, has resulted in a clear distinction between two classes of cases. In the one a delivery to a proposed purchaser with an option in the purchaser to return the goods and thus revest title in the seller is *469sometimes spoken of as a contract of sale or return. The other class of cases is one in which there is an option in the purchaser to take title upon certain conditions. In the latter class title does not pass until the option is exercised, and in the meantime the title and the right to immediate possession remain in the seller. Sales on memorandum belong to this latter group, and in view of the fact that the title to the goods in the case at bar remained in the seller at the time of the bankruptcy, the judgment must be reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijub, Mullan and Lydon, JJ.
Ordered accordingly.